                                     UDGE(ATHLEEI
                                                           CROflE
                                                                                  t:




                            UNIIEl) 1A1ES I PISIKICI WUKI
1
                              WESTERN DIST] UCT OF TEXAS
                                                                            JUL 18 PN       3:       8
2                                                                                                1


     Federal Trade Commission, and
3                                                                                                tAAS
     State of Ohio ex rel. Attorney General
4    Dave Yost,                                           No.      :19-CV-______________
5

6
                    Plaintiffs,                            EP19CVOI9
                                                     COMPLAINT FOR PERMANENT
     V.
                                                       INJUNCTION AND OTHER
7
                                                          EQUITABLE RELIEF
     Madera Merchant Services, LLC, also
8    dba E Check Processing and
                                                                (FILED UNDER SEAL)
9    echeckprocessing.net, a Texas company,

10   B&P Enterprises, LLC, a Texas company,

11   Bruce C. Woods, individually and as an
     owner, officer, member, andlor manager of
12
     Madera Merchant Services, LLC, and B&P
13   Enterprises, LLC,

14   Patricia Woods, individually and as an
     owner, manager, andlor member of Madera
15   Merchant Services, LLC, and B&P
     Enterprises, LLC,
16

17   and

18   Victor Rodriguez, individually and as an
     officer, member, andlor manager of Madera
19   Merchant Services, LLC, and B&P
20   Enterprises, LLC,

21                  Defendants.

22          Plaintiffs, the Federal Trade Commission ("FTC") and the State of Ohio, for their
23
     Complaint allege:
24
            1.      The FTC brings this action under Sections 13(b) and 19 of the Federal
25
     Trade Commission Act ("FTC Act"), 15 U.S.C.      §   53(b) and 57b, and the Telemarketing
26

27   and Consumer Fraud and Abuse Prevention Act ("Telemarketing Act"), 15 U.S.C.       §

28   6 101-6108, to obtain temporary, preliminary, and permanent injunctive relief, rescission



                                              1
     or reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-

2    gotten monies, the appointment of a receiver, an asset freeze, and other equitable relief

3    for Defendants' acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.        §

     45(a), and the FTC's Telemarketing Sales Rule ("TSR"), 16 C.F.R. Part 310.
5
            2.      The State of Ohio, by and through its Attorney General, Dave Yost, brings
6
     this action pursuant to the Telemarketing Act, 15 U.S.C.   §   6103, and the Ohio Consumer

8    Sales Practices Act ("CSPA"), O.R.C. 1345.07 in order to obtain, temporary, preliminary,

9    and permanent injunctive relief, consumer damages, and other equitable relief for
10
     Defendants' acts or practices in violation of the Ohio CSPA, O.R.C. 1345.01       et seq.,   and
11
     the TSR, 16 C.F.R. Part 310.
12
                                       JURISDICTION AND VENUE

14          3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.      §   1331,

15   1337(a), 1345, and 1367.

16          4.      Venue is proper in this district under 28 U.S.C.   §   l391(b)(2), (b)(3), and
17
     (c), and 15 U.S.C.   §   53(b).
18
                                        SUMMARY OF THE CASE
19

20          5.      For more than a decade, Defendants have been running a third party

21   payment processing scheme that uses remotely created payment orders or remotely
22   created checks ("RCPOs") to withdraw money from consumers' accounts on behalf of
23
     third-party merchants. An RCPO is a payment instruction or order drawn on a person's
24
     account that is created by the payee or the payee's agent and deposited into or cleared
25

26
     through the check clearing system. RCPOs do not bear the signature of the payor. A

27   remotely created check is a type of RCPO.

28



                                               2
             6.      Defendants routinely withdraw funds from consumers for perpetrators of
 1


 2    fraud and deceptive schemes, including various telemarketing schemes.

 3           7.      Concurrently with the filing of this action, the FTC is filing, in this
 4
     district, a suit against one of Defendants' largest merchant-clients    a credit card interest-
 5
     reduction telemarketing scheme known as Educare Center Services ("Educare") based
 6
     out of Canada and the Dominican Republic. Defendants have withdrawn at least $11.5
 7

 8   million from American consumers on behalf of Educare.

 9           8.      To execute their payment processing scheme, Defendants open business

10
     checking accounts under various assumed names with banks and credit unions, the
11
     majority of which are local institutions. Defendants often misrepresent to the financial
12
     institution the type of business for which they open the account, and routinely fail to
13

14   disclose the real reason for which they open the account processing consumer payments

15   for third-party merchants via RCPOs.
16
             9.      Red flags about Defendants' practices have led at least 15 financial
17
     institutions to close accounts opened by Defendants. When that happens, Defendants
18
     typically open new accounts with different financial institutions.
19

20           10.     The Ohio Attorney General previously sued principal defendant Bruce

21   Woods and the corporate predecessors of defendants Madera Merchant Services and B&P

22   Enterprises for unlawfully processing RCPOs on behalf of a Canadian telemarketing
23
     scheme, and secured a judgment and injunction against them. That state action, however,
24
     has failed to deter Defendants, who have continued their scheme, violating the FTC Act,
25

26   the TSR, and Ohio's CSPA, and causing consumers to lose more than $18 million since

27   January 2016.
28



                                               3
 1
                                                    PLAINTIFFS

 2            11.         The FTC is an independent agency of the United States Government

 3   created by statute. 15 U.S.C.           §   41-58. The FTC enforces Section 5(a) of the FTC Act,

     15   U.S.C.    §   4 5(a), which prohibits unfair or deceptive acts or practices in or affecting
 5
     commerce.
6
              12.         The FTC is authorized to initiate federal district court proceedings, by its
7

 8   own attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as

9    may be appropriate in each case, including rescission or reformation of contracts,
10
     restitution, the refund of monies paid, and the disgorgement of ill-gotten monies. 15
11
     U.S.C.   §     53(b), 57b.
12
              13.         Plaintiff State of Ohio is one of the fifty sovereign states of the United
13

14   States, and by and through its Attorney General, Dave Yost, enforces the Ohio CSPA,

15   O.R.C. 1345.01         et seq.,   which prohibits unfair, deceptive or unconscionable acts or
16   practices in consumer transactions. The Ohio Attorney General is authorized to initiate
17
     actions to enjoin violations of the CSPA and to obtain appropriate relief including
18
     appointment of a referee or receiver, for sequestration of assets, to reimburse consumers
19

20   found to have been damaged, to carry out a transaction in accordance with a consumer's

21   reasonable expectations, to strike or limit the application of unconscionable clauses of

22   contracts so as to avoid an unconscionable result, or to grant other appropriate relief.
23
     O.R.C. 1345.07. Pursuant to the authority found in the Telemarketing Act at 15 U.S.C.              §
24
     6103(a), Plaintiff State of Ohio is also authorized to initiate federal district court
25

26   proceedings to enjoin telemarketing activities that violate the TSR, and in each such case,

27   to obtain damages, restitution, and other compensation on behalf of Ohio residents. This

28



                                                       r1
                                                       -I
     Court has supplemental jurisdiction over Plaintiff State of Ohio's state law claims under
 1


2    28 U.S.C. § 1367.

 3                                       DEFENDANTS
4
                                    The Corporate Deftndants
5
               14.   Madera Merchant Services, LLC, also d/b/a E Check Processing and
6
     echeckprocessing.net ("Madera") is a Texas limited liability company with its principal
7

8    places of business at 12282 Eagle Heart Dr., El Paso, TX and 479ATracey Lane, Hudson,

9    Wisconsin. Bruce Woods is an owner, president, and manager of Madera. Patricia
10
     Woods is an owner and manager of Madera, and Victor Rodriguez is an officer and
11
     manager of the company.
12
               15.   Madera has registered dozens of assumed names, trademarks, or
13

14   tradenames in Texas and Wisconsin, including certificates and forms stating that Madera

15   operates under the names Educare, Revit Educ Srvc, L.L. Vision, Care Value Services, E
16   Check Processing, Aiding Education, IDR Education, AFB Center, Savings Galore, VOIP
17
     Consumer Services, MC Helper, NorthwestPharmacy.com, and Diversified Marketing
18
     Group.
19

20             16.   Defendants have used the Madera assumed names, trademark and

21   tradenames to open scores of business checking accounts at numerous banks and credit

22   unions in Texas and Wisconsin, including Citizens State Bank, Pioneer Bank, SSB,
23
     Classic Bank, N.A., and Security Service Federal Credit Union. Defendants used these
24
     accounts to process consumer payments for third-party merchant-clients via RCPOs.
25

26
     Madera transacts or has transacted business in this district and throughout the United

27   States.

28



                                              5
             17.    B&P Enterprises, LLC ("B&P") is a Texas limited liability company
 1


 2   with its principal places of business at 12282 Eagle Heart Dr., El Paso and 479ATracey

 3   Lane, Hudson, Wisconsin. Bruce Woods and Patricia Woods are the managers of B&P.

     B&P was formed on or about September 12, 2018.
 5
             18.    B&P has registered at least eight assumed names in Texas, including B&P,
 6
     Revit Educ Srvc, Aiding Education, AFB Center, Savings Galore, VOIP Consumer

 8   Services, DLDS, Care Value Services, and NorthwestPharmacy.com.

 9           19.    Defendants have used the B&P assumed names to open business checking
10
     accounts at numerous banks and credit unions, including University Federal Credit Union
11
     and J. P. Morgan Chase Bank N.A. Defendants used these accounts to process consumer
12
     payments for third-party merchant-clients via RCPOs. B&P transacts or has transacted
13

14   business in this district and throughout the United States.

15                                   The Individual Defendants
16          20.     Bruce C. Woods is an owner, president, and manager of Madera and is an
17
     owner and manager of B&P.
18
            21.     Bruce Woods has signatory authority on multiple business checking
19

20   accounts in the names of Madera and B&P, and has executed numerous assumed name

21   certificates on behalf of Madera and B&P.
22          22.     Bruce Woods has executed payment processing agreements with
23
     Defendants' merchant-clients on behalf of Madera, including with the telemarketing
24
     scheme American Financial Benefits Center.
25

26
27

28
             23.    Bruce Woods and his wife, Patricia Woods, have routinely drawn checks
 1


 2   from Madera and B&P's bank accounts and directly debit funds from those accounts for

 3   personal expenses.

             24.    At all times material to this Complaint, acting alone or in concert with
 5
     others, Bruce Woods has formulated, directed, controlled, had the authority to control, or
 6
     participated in the acts and practices set forth in this Complaint.
 7

 8          25.     Together with the other Defendants, Bruce Woods has, in numerous

 9   instances, misled financial institutions about the nature of Madera's and B&P's business
10
     and intentionally concealed from financial institutions the fact that Defendants were
11
     opening business checking accounts in order to process consumer payments for third-
12
     party merchant-clients.
13

14          26.     Bruce Woods has signed business checking account applications at

15   numerous financial institutions that either misstate or omit the fact that Madera or B&P
16   will use the accounts to process RCPOs for third-party merchant-clients.
17
            27.     Bruce Woods has been involved in unlawful RCPO processing for more
18
     than a decade. In 2008, the State of Ohio sued Bruce Woods and Madera's and B&P's
19

20   predecessors Banctech Processors, Inc. and Electronic Check Corporation        for

21   unlawfully providing RCPO payment services to Canadian telemarketers, including the
22
     defendants in FTC v. 9107-4021 Quebec, Inc., doing business as Med Provisions., No.
23
     08-cv-1051 (N.D. Ohio Apr. 28, 2008), a bogus online pharmacy that sold sham
24

25   "membership packages" to elderly consumers. The Ohio court found Bruce Woods and

26   his companies liable for more than $430,000 in consumer restitution and civil penalties.

27   State of Ohio v. Capital Payment Systems, LLC, No. 08 CVII 007234 (Franklin County
28



                                               7
     Court of Common Pleas filed May 16, 2008; judgment entered against all defendants on
 1


 2   August 13, 2012).

 3           28.      Bruce Woods resides in this district and, in connection with the matters
 4
     alleged herein, transacts or has transacted business in this district and throughout the
 5
     United States.
 6
             29.      Patricia Woods is a manager and owner of Madera and a manager of
 7

 8

 9           30.      Patricia Woods has signatory authority over Madera and B&P bank
10
     accounts. She has signed applications and provided her information to financial
11
     institutions to open checking accounts in the names of Madera and B&P.
12
             31.      Patricia Woods has signed checks on behalf of Madera and routinely
13

14   written checks against Madera bank accounts that were cashed for the benefit of her and

15   Bruce Woods.
16
            32.       During all or part of the times material to this Complaint, acting alone or
17
     in concert with others, Patricia Woods has formulated, directed, controlled, had the
18
     authority to control, or participated in the acts and practices set forth in this Complaint.
19

20          33.       Patricia Woods was an officer of one of the corporate predecessors of

21   Madera and B&P       Banctech Processors, Inc. that the State of Ohio sued in 2008 for
22   providing RCPO payment processing services for telemarketers engaged in unlawful
23
     conduct. Like Madera and B&P, Banctech Processors, Inc. was a closely held
24
     corporation and had only seven employees.
25

26          34.       As Secretary of Banctech Processors, Inc., Patricia Woods executed a

27   Certificate of Secretary dated August 18, 2009, authorizing the company to file for

28
      bankruptcy protection under Chapter 11. Patricia Woods executed that certificate less

 2    than three weeks after the State of Ohio had filed its Motion for Summary Judgment

 3    against Banctech Processors, Inc. and Bruce Woods. On August 19, 2009, the day after

     Patricia Woods executed the certificate, Banctech Processors, Inc. counsel filed a Notice
 5
     of Filing under Bankruptcy Code and Suggestion of Stay with the Ohio court.
 6
             35.      Patricia Woods resides in this district and, in connection with the matters
 7

 8   alleged herein, transacts or has transacted business in this district and throughout the

 9   United States.
10
             36.      Victor Rodriguez ("Rodriguez") is a Wisconsin resident and the son-in-
11
     law of Bruce and Patricia Woods.
12
                      Rodriguez is an officer and manager of Madera.
13

14           38.      Rodriguez has used the email address vrodriguez(echeckprocessing.net

15   to transact business on behalf of Defendants.
16           39.      During all or part of the times material to this Complaint, acting alone or
17
     in concert with others, Rodriguez has formulated, directed, controlled, had the authority
18
     to control, or participated in the acts and practices set forth in this Complaint.
19

20          40.       Rodriguez signed business checking account applications at numerous

21   financial institutions that either misstate or omit the fact that Madera will use the
22   accounts to process RCPOs for third-party merchant-clients.
23
            41.       Rodriguez has signatory authority over Madera and B&P bank accounts.
24
     In multiple instances, he has provided assumed name certificates and application
25

26   paperwork to financial institutions that misrepresented the nature of Madera's and B&P's

27   business and the reason for opening the account.
28
             42.     Between October 2017 and July 2018, Rodriguez opened business
 1


2    checking accounts in Madera's name with at least the following five financial institutions

3    in Wisconsin: Associated Bank, Citizens State Bank, Hiawatha National Bank,

     MidWestOne Bank, and River Falls State Bank.
5
             43.     Rodriguez worked for the corporate predecessors of Madera and B&P
6
     Banctech Processors, Inc. and Electronic Check Corporation       in 2008, when the State of

8    Ohio sued Bruce Woods and those companies for providing RCPO payment processing

9    services for telemarketers engaged in unlawful conduct.
10
             44.     In connection with the matters alleged herein, Rodriguez transacts or has
11
     transacted business in this district and throughout the United States.
12
                                   COMMON ENTERPRISE

14           45.     Defendants Madera and B&P have operated as a common enterprise while

15   engaging in the unfair acts and practices alleged in the Complaint. Madera and B&P
16   have conducted the business practices described herein through interrelated companies,
17
     which have a common business purpose, business functions, and employees; have
18
     commingled funds; and are both controlled by the individual defendants, Bruce and
19

20   Patricia Woods and Rodriguez.

21           46.    Madera and B&P share the website echeckprocessing.net, and have both
22   listed the residence of Bruce and Patricia Woods as their business address on applications

     for bank accounts.
24
            47.     Because Madera and B&P have operated as a common enterprise, each of
25

26   them is jointly and severally liable for the acts and practices alleged below.

27
28



                                              10
              48.     Bruce and Patricia Woods and Rodriguez have formulated, directed,
  1


 2     controlled, had the authority to control, or participated in the acts and practices of Madera

 3     and B&P that constitute the common enterprise.
 4
                                             COMMERCE
 5
              49.     At all times material to this Complaint, Defendants have maintained a
 6
       substantial course of trade in or affecting commerce, as "commerce" is defined in Section
 7

 8     4 of the FTC Act, 15 U.S.C. § 44.

 9                         REMOTELY CREATED PAYMENT ORDERS AND
 10                                  REMOTELY CREATED CHECKS
 11           50.     An RCPO is a check or order of payment that the payee (typically a

12    merchant or its agent) creates electronically, with software, using the payor's (typically a
13
      consumer) bank account information.
14
              51.     Unlike with a conventional check, the payor does not sign the RCPO.
15
      Instead, the RCPO usually bears a statement indicating that the account holder (the
16

17    account from which the money is to be drawn) authorized the check, such as "authorized

18    by account holder" or "signature not required."

19            52.    RCPOs can be printed and manually deposited into the check clearing
20
      system like a conventional check. An electronic version of an RCPO that looks like a
21
      paper check, but never exists in paper form, can also be deposited into the check clearing
22
23    system using remote deposit capture       a system that allows a depositor to scan checks

24    remotely and transmit the check images to a bank for deposit.
25           53.     RCPOs are generally subject to less oversight and monitoring than more
26
      prevalent methods of consumer payments, such as Automated Clearinghouse ("ACH")
27
      and debit and credit card transactions.
28



                                                 11
             54.       Payments cleared through the ACH network are subject to oversight by
 1


 2   NACHA - The Electronic Payments Association ("NACHA"), a self-regulatory trade

 3   association that enforces a system of rules, monitoring, and penalties for noncompliance.

     NACHA monitors the levels at which ACH debits are returned (or rejected) by consumers
 5
     or consumers' banks, among other reasons, because high rates of returned transactions
6
     can be indicative of unlawful practices.

8            55.       The credit and debit card networks ("card networks"), such as MasterCard

9    and Visa, also have rules regarding onboarding and monitoring of merchants, and
10
     penalties for noncompliance. These include heightened monitoring requirements for
11
     merchants designated as high risk, such as telemarketers.
12
             56.       The card networks require network participants   including merchants,
13

14   payment processors, and merchant banks to monitor transactions for unusual activity

15   indicative of fraud or deception. One prominent indicator is high chargeback rate.
16   Chargebacks occur when customers contact their credit card issuing bank to dispute a
17
     charge appearing on their credit card account statement. Merchants with high chargeback
18
     rate may be placed in a monitoring program and their sponsoring banks may be subject to
19

20   fees and fines.

21          57.        Unlike ACH and debit and credit card transactions, RCPOs are not subject
22   to centralized and systemic monitoring.
23
            58.        Since June 13, 2016, the TSR has prohibited sellers and telemarketers,
24
     whether making outbound calls or accepting inbound calls, from using RCPOs in
25

26
     telemarketing sales. The FTC added this prohibition to the TSR because, after an

27

28



                                                12
     extensive notice and comment process, it found little record of legitimate telemarketing
 1


 2   business using RCPOs.

 3                    DEFENDANTS' UNLAWFUL BUSINESS PRACTICES

                59.   Defendants offer third-party payment processing services to merchants-
 5
     clients using RCPOs.
 6
                60.   Defendants market their RCPO payment processing service to
 7

 8   telemarketers and other merchants that financial institutions and the card networks

 9   consider high risk. Their website, echeckprocessing.net, caters to merchants "considered
10
     high risk by" banks and further states that "there are no chargebacks with" RCPOs.
11
                61.   Although the TSR specifically bars the use of RCPOs in telemarketing
12
     sales, some of Defendants' largest merchant-clients, including Educare, sell their products
13

14   or services through telemarketing.

15              62.   Defendants file assumed name and trademark or tradename certificates for
16
     Madera and B&P in Texas and Wisconsin under the names and dbas of their merchant-
17
     clients.
18
                63.   Using these certifications, Defendants apply for business checking
19

20   accounts with financial institutions, misrepresenting the services provided by Madera or

21   B&P and failing to disclose that Defendants will use the accounts to process consumer
22   payments for third-parties.
23
                64.   For example, a Madera application for business checking accounts at
24
     Pioneer Bank SSB in Sugar Land, Texas, under the dbas Aiding Education and Savings
25

26   Galore, which Bruce Woods signed on June 28, 2018, falsely represented that Madera

27

28



                                              13
      operated a student loan document preparation assistance service (Aiding Education) and a
 1


 2    "savings club" (Savings Galore).

 3           65.     The June 28, 2018 application also falsely represented that Madera does
 4
     not engage in processing payments for third-parties.
 5
             66.     Additionally, on or about June 6, 2018, Madera opened a business
 6
     checking account with Citizens State Bank in Hudson, Wisconsin, to process RCPOs for
 7

 8   Educare. Defendants opened the account under the name Madera Merchant Services

 9   doing business as Revit-Educ-Srvc.
10
             67.     The application that Defendants submitted to Citizens State Bank gave no
11
     indication that Defendants would use the business checking account to process payments
12
     for a third-party telemarketer. Instead, Defendants falsely identified Madera as a "Parent
13

14   Holding Company" that provides "Document Preparation Service" under the name Revit-

15   Educ-Srvc.
16
             68.     After Defendants secure the business checking accounts, often using false
17
     or misleading information, they deposit printed or electronic copies of RCPOs that they
18
     create with software, which include the name and often the phone number of their
19

20   merchant-clients. These items enter into the check clearing system and are presented to

21   the financial institutions of consumers.
22          69.     The funds from consumers' accounts, drawn through Defendants' RCPOs,
23
     are deposited into the business checking accounts that Defendants opened using their
24
     merchant-clients' dbas.
25

26          70.     Ultimately, Defendants transfer the consumer funds, minus Defendants'

27   service fee, to their merchant-clients.

28



                                                14
             71.    In numerous instances, RCPOs deposited by Defendants are not honored
 1


 2   by the consumers' financial institutions. Consumers' financial institutions have provided

 3   the following reasons for returning RCPOs generated by Defendants: "stop payment";

     "forgery"; "closed account"; "unable to locate"; and "insufficient funds."
 5
            72.     In many instances, high rates of returned (dishonored) payments, at times
 6
     exceeding 20%, have led financial institutions that host Defendants' accounts to

 8   investigate the accounts and their owners. Such investigations have often resulted in the

9    closing of Defendants' accounts.
10
            73.     To maintain their RCPO processing scheme, Defendants have continually
11
     opened new business checking accounts at different financial institutions.
12
            74.     For example, within days of opening a business checking account with
13

14   Citizens State Bank in Hudson, Wisconsin, under the name Madera Merchant Services

15   doing business as Revit-Educ-Srvc (an Educare dba), Defendants made a $6,465 deposit
16   made up entirely of RCPOs drawn against consumer bank accounts from various states.
17
     Many of these RCPOs were dishonored and returned to Citizens State Bank.
18
            75.     Citizens State Bank then discovered that Madera had filed eight different
19

20   trademark nanies (dbas) in the state of Wisconsin within six months. The bank also

21   discovered that many consumers posted complaints on the internet claiming that
22   companies using those dbas had fraudulently taken funds from their bank accounts.
23
            76.    On or about June 12, 2018, Citizens State Bank froze the funds in the
24
     Madera accounts, and ultimately closed them on June 20, 2018.
25

26          77.    Between June 20, 2018 and June 29, 2018, Defendants opened new

27   accounts for RCPO processing under dbas of Educare Center Services with at least four
28



                                             15
      other banks in Texas/Wisconsin, including BancCorpSouth Bank, First United Bank and
  1


 2    Trust Company, Pioneer Bank, SSB, and Prosperity Bank.

 3
              78.       Within the last five years, Defendants have opened at least 60 business
 4
      checking accounts at 25 different financial institutions, mostly in Texas and Wisconsin, to
 5
      enable their processing scheme. Defendants have processed more than $18 million in
 6

 7    consumer payments on behalf of their merchant-clients through these accounts.

 8           79.        In some instances, Defendants have opened multiple, seemingly unrelated,
 9    accounts for a merchant-client under two or more dbas at the same bank or credit union.
 10
             80.        Defendants' RCPO processing scheme, as described above, has caused and
 11
      is likely to cause substantial injury to consumers. Within the last four years, Defendants
12

13    have processed consumer payments in excess of $13 million for at least three

14    telemarketing schemes sued by the FTC and state attorneys general for consumer fraud or
15    deception, including:
16
             .      Educare credit card interest rate reduction scheme for which Defendants
17
                   processed at least $11.8 million, FTC v. Educare Center Services (W.D. Tex.
18

19                  filed concurrently with this action);

20                 Impetus Enterprise, Inc. ("Impetus")     student loan debt relief scheme for
21
                   which Defendants processed at least $580,000, FTC v. Impetus Enterprise,
22
                   Inc., No. 8:18-cv-01987 (C.D. Cal. filed Nov. 6,2018, preliminary injunction
23
                   entered Nov. 29, 2018);
24
25                 American Financial Benefits Center ("AFB Center")        student loan debt relief
26                 scheme for which Defendants processed at least $566,000, FTC      v.   American
27
28



                                                 16
                      Financial Benefits Center, No. 4:1 8-cv-00806 (N.D. Cal. filed Feb. 7, 2018,
 1


 2                    preliminary injunction entered Nov. 29, 2018).

 3              81.      Defendants executed at least $ 8.646 million of the above-noted RCPO

     processing after June 13, 2016, the date at which using RCPOs in any telemarketing sales
 5
     became illegal under the TSR. After June 13, 2016, Defendants processed more than:
 6
                      $7,500,000 for Educare;
 7

 8                    $580,000 forlmpetus; and

 9                    $566,000 for AFB Center.
10

11      DEFENDANTS HAVE KNOWN OR CONSCIOUSLYAVOIDED KNOWING
         THAT THEIR MERCHANT CLIENTS ARE ENGAGED OR LIKELY TO
12         ENGAGE IN DECEPTIVE OR FRAUDULENT TELEMARKETING
13
                82.      Defendants, including Bruce and Patricia Woods and Rodriguez, have
14
     known or consciously avoided knowing that some of their largest merchant-clients
15
     including Educare, Impetus, and AFB Center           have been or are likely to have been
16

17   engaged in deceptive or fraudulent telemarketing.

18              83.      Defendants have specifically catered to high risk merchants who find it
19
     hard to obtain more conventional payment processing and are concerned about
20
     chargebacks by consumers.
21
               84.       Defendants' website includes an "Echeck Processing Merchant
22

23   Application" ("Application"). The Application includes checkboxes for "Inbound Call

24   Center" and "Outbound Call Center" in a field titled "Type of Business." The
25        .
     Application further states:
26
              Describe specific Products or Services offered by company and how
27            Echeck services will be used in connection with these Products or
              Services. Please provide complete details to include each web site
28



                                                  17
           address, each phone number for inbound call centers, and each phone
           number utilized for customer service/consumer complaints. If any
 2         Products or Services are sold telephonically, please provide a copy of
           the sales and verification script for each Product or Service being
 3         offered. Attach additional sheet or other information if needed (e.g.
           marketing materials, business plan, etc.).
 4
             85.    Defendants have known that many of the RCPOs they generate for their

 6   merchant-clients have been returned for reasons such as "stop payment," "forgery,"

     "closed account," and "unable to locate."
 8
             86.    Defendants, including Bruce and Patricia Woods and Rodriguez, have
 9
     received notices and telephone calls from financial institutions that closed Madera's and
10
     B&P's accounts in which the financial institutions infonned them about their concerns

12   with Defendants' business practices, consumer complaints about fraud, and returned
13
     RCPOs.
14
             87.    Defendants' telemarketing merchant-clients including Educare, Impetus,
15

16
                      -
     and AFB Center have been sued by the FTC, received scores of Better Business Bureau

17   ("BBB") complaints, and/or received "F" BBB ratings.

18           88.    Educare, one of Defendants' oldest and most prolific merchant-clients, is a
19   credit card interest rate reduction telemarketer that has received more than 100 BBB
20
     complaints and has had an "F" Rating from the BBB since at least February 2015.
21
     Numerous complaints, publicly available on the BBB's website, state that Educare
22

23   contacts consumers via a phone call.

24          89.     Since at least 2017, Defendants have opened no fewer than 17 accounts

25   for processing RCPOs for Educare at 15 banks and credit unions because such accounts
26
     have often been quickly closed by the banks and credit unions due to high return rates or
27
     because the banks and credit unions deem the accounts a high risk.
28
r




                 90.    Defendants have opened accounts under various dbas of Educare,
     1


     2   including accounts under the dbas Tripletel, Inc., Revit-Educ-Srvc, L.L. Vision, and Card

     3   Value Services. At least four of the Educare accounts had return rates of 20% or more.
     4
                 91.    As the examples below demonstrate, banks and credit unions that
     5
         Defendants use for their RCPO processing often determine that these accounts are used
     6
         for dubious conduct.
     7

     8           92.    Defendants opened two business checking accounts at University Federal

     9   Credit Union in Austin, Texas, under the dbas Revit-Educ-Srvc and Aiding Education to
    10
         process RPCOs for Educare and Impetus, respectively.
    11
                 93.     After RCPOs deposited into the Revit-Educ-Srvc account were returned,
    12
         as part of the credit union's standard process regarding returned checks, a risk analyst
    13

    14   reviewed the "checks" Defendants deposited into their account and was troubled by what

    15   she discovered. The items deposited into Defendants' account were not checks, but

    16   unsigned RCPOs drawn against the bank accounts of consumer from various states.
    17
                94.     Because the items were not signed by the consumers whose bank accounts
    18
         the funds would be drawn on, the risk analyst considered the RCPOs to be high risk
    19

    20   items. In the risk analyst's 13 years of experience working with returned checks, she had

    21   never observed so many unsigned RCPOs deposited into a single account.

    22          95.     The risk analyst called the toll free number 877-403-1659, printed on one
    23
         of Defendants' returned Revit-Educ-Srvc RCPOs, and spoke to a man with a heavy
    24
         foreign accent who told the risk analyst that she had reached a "credit card service"
    25

    26   company. She asked the man to clarify what that meant and he stated that the company

    27   "lowers the interest rate on your credit card." When the risk analyst asked him if the

    28
     name of the business was Revit-Educ-Srvc, he said "just a moment," and then came back
 1


 2   on the line and told her that if she was not a customer or client, then he could not release

 3   that information. After the risk analyst reported her findings, the credit union put a hold

     on the deposited funds, refused to accept new deposits, and began the process of closing
 5
     Defendants' accounts.
 6
            96.     Defendants had been providing RCPO processing services to Impetus
 7

 8   since at least December 2017. Between December 12, 2017, and September 19, 2018,

 9   Defendants sequentially opened accounts to process RCPOs for their merchant-client
10
     Impetus using Impetus dbas Aiding Education and IDR Education at no less than six
11
     banks and credit unions, because banks and credit unions promptly closed such accounts
12
     upon learning of the high numbers of returned checks, online consumer complaints, and
13

14   due to the high risk nature of the unsigned RCPOs.

15          97.     For example, on or about July 10, 2018, Defendants opened a business
16   checking account for Impetus under its dba IDR Education at R Bank in Georgetown,
17
     Texas. After numerous RCPOs Defendants deposited into the account were returned, on
18
     or about August 7, 2018, R Bank sent a letter to Bruce Woods informing him that R
19

20   Banks was closing the accounts within 10 days and would no longer accept deposits.

21          98.     Defendants continued to process RCPOs on behalf of Impetus until the
22   FTC sued Impetus on November 6, 2018. Defendants were served with a copy of the
23
     Temporary Restraining Order entered against Impetus on or about November 16, 2018.
24
            99.     Around the spring of 2016, Defendants began providing RCPO processing
25
26   services to AFB Center. On February 7,2018, the FTC sued AFB Center, alleging that

27   AFB Center and its owner had operated a deceptive student loan debt relief telemarketing

28



                                             20
     scheme. See FTC v. American Financial Benefits Center, No. 4:18-cv-00806 (N.D. Cal.
 1


2    Feb. 7, 2018). The FTC announced the action on the same day. FTC Charges Ameritech

3    and Brandon Frere with Deceiving Consumers https://www.ftc.gov/news-events/press-
4
     releases/20 1 8/02/ftc-charges-student-loan-debt-relief-scheme-deceiving-consumers.
5
             100.    The FTC's action specifically challenged AFB Center's telemarketing
6
     conduct, and the TSR bars the use of RCPOs for any telemarketing sales. Nevertheless,
7

8    Defendants continued to provide RCPO processing to AFB Center through at least

9    November 2018, approximately nine months after the FTC sued AFB Center. Moreover,
10
     Defendants opened new business checking accounts to process for AFB Center on or
11
     about July 12, 2018, at Associated Bank, and on September 11, 2018, at Horizons Bank.
12
             101.   Based on the facts and violations of law alleged in this Complaint, the
13

14   FTC has reason to believe that Defendants are violating or are about to violate laws

15   enforced by the Commission.
16
         OHIO'S TELEPHONE SOLICITOR'S REGISTRATION REQUIREMENT
17
             102.   Ohio's Telephone Solicitation Sales Act, O.R.C. 4719.01 et seq., generally
18
     requires telephone solicitors that make telephone solicitations to individuals in Ohio to
19

20   register with and file a copy of a surety bond with the Ohio Attorney General.

21           103.   Multiple companies that Defendants processed payments for         including
22   Educare, Impetus, and AFB Center      were required to register as telephone solicitors and
23
     file copies of surety bonds with the Ohio Attorney General. These companies did not
24
     register as telephone solicitors, or file copies of surety bonds, with the Ohio Attorney
25

26
     General.

27

28



                                              21
             104.   Defendants knew, or should have known, that companies Defendants

 2   processed payments for         including Educare, Impetus, and AFB Center were not in

 3   compliance with the registration and bonding requirements of Ohio's Telephone

     Solicitation Sales Act.
 5
                                    VIOLATIONS OF THE FTC ACT
 6
            105.    Section 5(a) of the FTC Act, 15 U.S.C.      §   45(a), prohibits "unfair or
 7

 8   deceptive acts or practices in or affecting commerce."

 9          106.    Acts or practices are unfair under Section 5 of the FTC Act if they cause
10
     or are likely to cause substantial injury to consumers that consumers cannot reasonably
11
     avoid themselves and that are not outweighed by countervailing benefits to consumers or
12
     competition. 15 U.S.C.     §   45(n).
13

14                                              COUNT I
                                       Unfair Payment Processing
15                                            (By the FTC)
16          107.    As described in paragraphs 14-10 1 above, in numerous instances
17
     Defendants have:
18
                    a.         Provided financial institutions with false or misleading information
19

20                             to obtain and maintain checking accounts, which Defendants used

21                             to process consumer payments for third-party merchants engaged
22                             in fraudulent or deceptive marketing practices; and/or
23
                    b.         Processed consumer payments for third-party merchants that were
24
                               engaged in, or likely to engage in, fraudulent or deceptive
25

26                             marketing practices.

27

28



                                                22
               108.     Defendants' actions cause or are likely to cause substantial injury to
 1


2    consumers that consumers cannot reasonably avoid themselves and that is not

 3   outweighed by countervailing benefits to consumers or competition.

               109.     Therefore, Defendants' acts or practices, as set forth in Paragraph 107
 5
     above, constitute unfair acts or practices in violation of Section       5   of the FTC Act,   15
6
     U.S.C.   §   45(a), (n).

 8                       VIOLATIONS OF THE TELEMARKETING SALES RULE

9              110.     In 1994, Congress directed the FTC to prescribe rules prohibiting abusive
10
     and deceptive telemarketing acts or practices pursuant to the Telemarketing Act, 15
11
     U.S.C.   §    6101-6108. The FTC adopted the original TSR in 1995, extensively amended
12
     it in 2003, and amended certain sections thereafter.
13

14             111.     Defendants' merchant-clients Educare, Impetus, and AFB Center are all

15   "sellers" or "telemarketers" engaged in "telemarketing" as defined by the TSR, 16 C.F.R.
16
     §   310.2(dd), (if), and (gg).
17
               112.     A "seller" means any person who, in connection with a telemarketing
18
     transaction, provides, offers to provide, or arranges for others to provide goods or
19

20   services to a customer in exchange for consideration.      16   C.F.R.   §   310.2(dd).

21             113.     A "telemarketer" means any person who, in connection with
22   telemarketing, initiates or receives telephone calls to or from a customer or donor. 16
23
     C.F.R. § 310.2(if).
24
               114.     "Telemarketing" means a plan, program, or campaign which is conducted
25

26   to induce the purchase of goods or services or a charitable contribution, by use of one or

27

28



                                                 23
     more telephones and which involves more than one interstate telephone call. 16 C.F.R.             §
1


2    31 0.2(gg).

3            115.     The TSR prohibits sellers and telemarketers from creating or causing to be
4
     created, directly or indirectly, a remotely created payment order (RCPO) as payment for
5
     goods or services offered or sold through telemarketing. 16 C.F.R.      §   310.4(a)(9). A
6
     remotely created payment order includes a remotely created check 16 C.F.R.          § 31 0.2(cc).
7

8            116.     It is a deceptive telemarketing act or practice and a violation of this Rule

9    for a person to provide substantial assistance or support to any seller or telemarketer
10
     when that person knows or consciously avoids knowing that the seller or telemarketer is
11
     engaged in any act or practice that violates Section 310.3(a), (c), or (d) or Section 310.4
12
     of this Rule.   16 C.F.R.
13

14   § 3 10.3(c).

15           117.     The TSR prohibits sellers and telemarketers from making any false or
16   misleading statements to induce a person to pay for goods or services. 16 C.F.R.          §
17
     310.3(a)(4).
18
             118.     The Defendants knew or consciously avoided knowing that a telemarketer
19

20   made a false or misleading statement to induce a person to pay for goods or services

21   during the time periods set forth in the complaint.
22           119.     Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C.          6102(c),
                                                                                        §

23
     and Section 18(d)(3) of the FTC Act, 15 U.S.C.      §   57a(d)(3), a violation of the TSR
24
     constitutes an unfair or deceptive act or practice in or affecting commerce, in violation of
25
     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
26

27

28



                                                24
                                         COUNT II
1
          Assisting and Facilitating Merchants Engaged in Unlawful Telemarketing
2                            (By the FTC and the State of Ohio)

3            120.     As described in paragraphs 14-10 1 above, in numerous instances,
4
     Defendants have provided substantial assistance and support, though processing of
5
     consumer payments using RCPOs, to one or more sellers or telemarketers, who
6
     Defendants knew, or consciously avoided knowing, were violating          §   310.3(a)(4) and   §
7

8    310.3(a)(9) of the TSR by:

9                     a.     Making a false or misleading statement to induce consumers to pay
10
                              for goods or services; andlor
11
                      b.     Using RCPOs as payment for goods or services offered or sold
12
                             through telemarketing.
13

14           121.     Defendants' acts or practices, as described in Paragraph 120 above, violate

15   the TSR, 16 C.F.R.    § 3 10.3(b).

16         VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT
17
             122.     Ohio's CSPA, O.R.C. 1345.01     et seq.,   generally prohibits "suppliers" from
18
     engaging in unfair or deceptive acts or practices in connection with "consumer
19

20   transactions."

21           123.     Defendants are "suppliers" as defined by R.C. 1345.01(C) because they, at

22   all time relevant hereto, were engaged in the business of effecting or soliciting consumer
23
     transactions, whether or not they dealt directly with the consumers.
24

25

26

27

28



                                               25
 1


 2                                         COUNT III
                                    Unfair Payment Processing
 3                                    (By the State of Ohio)
 4
             124.   As described in paragraphs 14-101 above, Defendants committed unfair or
 5
     deceptive acts or practices in violation of the CSPA, O.R.C. 1345.02, by:
 6
                    a.     Providing financial institutions with false or misleading
 7

 8                         information to obtain and maintain checking accounts, which

 9                         Defendants used to process consumer payments for third-party
10
                           merchants engaged in fraudulent or deceptive marketing practices;
11
                           and/or
12
                    b.     Processing consumer payments for third-party merchants that
13

14                         Defendants knew, or should have known, were engaged in, or

15                         likely to engage in, fraudulent or deceptive marketing practices.
16

17                                        COUNT IV
                Processing Debits that are Unauthorized by the Account Holder
18                                   (By the State of Ohio)
19          125.    As described in paragraphs 14-10 1 above, Defendants committed unfair or
20
     deceptive acts or practices in violation of the CSPA, O.R.C. 1345.02, by processing
21
     debits, including through RCPOs, to Ohio consumers' bank accounts that are
22

23   unauthorized by the account holder.

24

25

26

27

28



                                            26
                                          COUNT V
 1
          Processing Debits on Behalf of Telephone Solicitors Who Were Not Properly
 2                      Registered and Bonded with the State of Ohio
                                    (By the State of Ohio)
 3
                 126.   As described in paragraphs 14-10 1 above, Defendants committed unfair or
4

 5   deceptive acts or practices in violation of the CSPA, O.R.C. 1345.02, by processing

 6   debits, including through RCPOs, to Ohio consumers' bank accounts on behalf of

     telephone solicitors who were not properly registered with the Ohio Attorney General's
 8
     Office and bonded as required pursuant to the Ohio Telephone Solicitations Sales Act, 0.
9
     R.C. 47 19.02(A) and 4719.04(A).
10

11                                       CONSUMER INJURY

12               127.   Consumers are suffering, have suffered, and will continue to suffer
13
     substantial injury as a result of Defendants' violations of the FTC Act, the TSR, and
14
     CSPA, O.R.C. 1345.02. In addition, Defendants have been unjustly enriched as a result
15
     of their unlawful acts or practices. Absent injunctive relief by this Court, Defendants are
16

17   likely to continue to injure consumers, reap unjust enrichment, and harm the public

18   interest.

19
                          THIS COURT'S POWER TO GRANT RELIEF
20
             128.       Section 13(b) of the FTC Act, 15 U.S.C.   §   53(b), empowers this Court to
21
     grant injunctive and such other relief as the Court may deem appropriate to halt and
22

23   redress violations of any provision of law enforced by the FTC. The Court, in the

24   exercise of its equitable jurisdiction, may award ancillary relief, including rescission or

25   reformation of contracts, restitution, the refund of monies paid, and the disgorgement of
26
     ill-gotten monies, to prevent and remedy any violation of any provision of law enforced
27
     by the FTC.
28



                                                27
               129.   Section 19 of the FTC Act, 15 U.S.C.       §   57b, and Section 6(b) of the
 1


2    Telemarketing Act, 15 U.S.C.    §   6105(b), authorize this Court to grant such relief as the

3    Court finds necessary to redress injury to consumers resulting from Defendants'

     violations of the TSR, including the rescission or reformation of contracts, and the refund
5
     of money.
6
               130.   Pursuant to 28 U.S.C.    §   1367, this Court has supplemental jurisdiction to
7

8    allow Plaintiff State of Ohio to enforce its state law claims against Defendants in this

9    Court for violations of R.C. 1345.01      et seq.   and O.R.C. 1345.07, authorizes this Court to
10
     grant such relief as the Court finds necessary to redress injury to consumers resulting
11
     from Defendants' violations of the CSPA including injunctive relief, rescission or
12
     reformation of contract, the refund of monies paid, and the disgorgement of ill-gotten
13

14   monies.

15                                    PRAYER FOR RELIEF
16          WHEREFORE, Plaintiffs FTC and the State of Ohio, pursuant to Sections 13(b)
17
     and 19 of the FTC Act, 15 U.S.C.      §   53(b) and 57b, the TSR, Section 1345.07 of the
18
     Ohio CSPA, and the Court's own equitable powers, request that the Court:
19

20          A.        Award Plaintiffs such preliminary injunctive and ancillary relief as may be

21   necessary to avert the likelihood of consumer injury during the pendency of this action

22   and to preserve the possibility of effective final relief, including temporary and
23
     preliminary injunctions, and an order providing for the turnover of business records, an
24
     asset freeze, immediate access and the appointment of a receiver, and the disruption of
25

26
     internet domain and telephone services;

27
28
              B.    Enter a permanent injunction to prevent future violations of the FTC Act,
1


2    the TSR, and the Ohio CSPA, O.R.C. 1345.01         et seq.:


3             C.    Award Plaintiffs such relief as the Court finds necessary to redress injury

     to consumers resulting from Defendants' violations of the FTC Act, the TSR and the Ohio
5
     C SPA, including rescission or reformation   of contracts, restitution, the refund of monies
6
     paid, and the disgorgement of ill-gotten monies; and

8             D.    Award Plaintiffs the costs of bringing this action, as well as such other and

9    additional relief as the Court may determine to be just and proper.
10

11
                                                   Respectfully submitted,
12
                                                   ALDEN F. ABBOTT
13                                                 General Counsel
14   Dated:
15                                                 J.   Ronalrooke, Jr.
                                                   Chri6pher B. Brown
16                                                 Federal Trade Commission
                                                   600 Pennsylvania Ave., NW
17
                                                   Mailstop CC-8528
18                                                 Washington, DC 20580
                                                   (202) 326-3484 /jbrookeftc.gov
19                                                 (202) 326-2825 / cbrown3ftc.gov

20                                                 Attorneys for Plaintiff
                                                   FEDERAL TRADE COMMISSION
21

22
                                                   DAVE YOST
23                                                 Attorney General
24

25                                                  Jeffrey/Loeser (pending)
                                                    (Ohio Bar #82 144)
26                                                  Erin Leahy (pending)
                                                    (Ohio Bar #69509)
27                                                  Assistant Attorneys General
28                                                  Consumer Protection Section
     30 E. Broad Street, 14th Floor
 1
     Columbus, Ohio 43215
 2   (614)466-8831
     jeff.loeserOhioAttorneyGenera1.gov
 3    erin.leahyOhioAttorneyGeneral.gov

     Attorneys for Plaintiff
 5   STATE OF OHIO

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24
25

26
27
28
